Citation Nr: 1811013	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-29 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for gastric ulcer.  

2.  Entitlement to a rating in excess of 40 percent for spondyloarthropathy with radiculopathy, degenerative disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1982 to November 1987.

This matter comes before the Board of Veterans Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for gastric ulcer and assigned an initial noncompensable rating, effective June 9, 2009, and denied a rating in excess of 40 percent for the service-connected lumbar spine disability.  The Veteran filed a notice of disagreement dated in October 2010 and the RO issued a statement of the case dated in June 2014.  The Veteran submitted her substantive appeal in August 2014.

In June 2017, the Veteran, accompanied by her representative, testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issue of entitlement to an initial compensable rating for gastric ulcer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In June 2017, the Veteran withdrew the pending appeal as to the issue of entitlement to a rating in excess of 40 percent for spondyloarthropathy with radiculopathy, degenerative disease of the lumbar spine.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the claim of entitlement to a rating in excess of 40 percent for spondyloarthropathy with radiculopathy, degenerative disease of the lumbar spine are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Appeals may be withdrawn on the record at a hearing or in writing.  38 C.F.R. § 20.204(b)(1).

At her June 2017 hearing, the the Veteran indicated that she wished to withdraw the pending appeal of the issue of entitlement to a rating in excess of 40 percent for spondyloarthropathy with radiculopathy, degenerative disease of the lumbar spine.  The Board finds the withdrawal to be explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Hence, no allegations of errors of fact or law remain for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


ORDER

The appeal is dismissed with respect to the issue of entitlement to a rating in excess of 40 percent for spondyloarthropathy with radiculopathy, degenerative disease of the lumbar spine.  


REMAND

At her June 2017 hearing, the Veteran testified that her gastric ulcer disability had worsened in the past approximately 18 months.  She indicated that she currently experiences daily epigastric tenderness and abdominal pain for which she takes medication twice daily.  She indicated that she does not have anemia or weight loss, but she does experience flare-ups approximately once a month where she would need to stay home in bed.  During these flares, the Veteran reported burning pain and abdominal guarding.  She also indicated that she experiences occasional nausea.  She reported that she receives treatment from the VA and from a private physician through Kaiser about every three months.  The Veteran's last examination for her condition is dated in April 2010 and consisted primarily of an opinion regarding service connection rather than findings related to the severity of her condition.  Based on the foregoing, the Board finds that the Veteran should be afforded an updated VA examination in connection with her claim.  

Upon remand, the outstanding VA treatment records identified by the Veteran should be obtained, as well as records of the Veteran's treatment with Kaiser.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary information and authorization from the Veteran, request records of the Veteran's treatment at Kaiser from August 2009 to the present and from the Baltimore VA Healthcare System from September 2009 to the present.  

2.  The Veteran should be afforded a VA examination to determine the severity of her service-connected ulcer disorder.  

After examining the Veteran and reviewing the record, the examiner should identify all symptomatology associated with the Veteran's gastric ulcer disability and its severity in accordance with the appropriate Disability Benefits Questionnaire.  In providing the requested opinion, the examiner should consider the relevant evidence of record, to include the Veteran's June 2017 hearing testimony regarding her symptoms.

3.  After undertaking any additional development deemed appropriate, re-adjudicate the remaining issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and her representative a supplemental statement of the case and the appropriate period to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


